DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the preliminary amendments filed 08/26/2019. Claims 1-20 are pending.  Claims 21-39 are cancelled. 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          

Claim Objections

Claims 1-3 are objected to because of the following informalities: lack of terminology consistency

Claim 1-3, line 2, recites “a device” and should be changed to – [[a]] said device – as the preamble already recited “a device” (line 1 of all three claims).  

Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of 

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Jain et al. (2015/0205842, hereinafter Jain).

Regarding claim 1, Jain discloses a method for presenting contact information on a device comprising:
providing a device-hosted contact list comprising a plurality of contact entries on a device comprising a computer that implements programming instructions (Jain discloses that the contacts of the user(s) are located in a geographical area of interest to the user (i.e., as entered in a search) or a geographic area visited by the user (i.e., may be determined by a geolocation device of the user)) (Jain, para. 74);
submitting a query for an ancillary information related to at least one of said plurality of contact entries in a software application which is separate from said device-hosted contact list (Jain discloses that the contacts that are presented to the user through an application that contacts the system to retrieve contact information), enable the user to input contact information, or otherwise enable the user to manage contacts; the application can query social networks for additional information (ancillary information) associated with the user’s contacts) (Jain, para. 82);
searching a record stored by said software application for said query, said record comprising a plurality of ancillary information associated with correlating contact entries by pointers (Jain discloses that the user inputs a search query from an interface of an electronic display of a mobile electronic device of the user, the system receives the search query and searches one or more databases or lists of contact information directed to the search query and the identified relationship between the user and the one or more contacts) (Jain, para. 16);
returning a listing of correlated contact entries where said ancillary information matches said query (Jain discloses that the system recognizes that the system recognizes that when a user is searching for a contact, the search results are based on the user’s contextual priority and/or user’s ranking of contacts) (Jain, para. 91); and
presenting to a user said listing of correlated contact entries with links to corresponding contact entries in said device-hosted contact list (Jain discloses that the provided contact information has linking information associated with that contact and the system will compare the contact information with the stored contact information) (Jain, para. 96);
wherein each of said ancillary information corresponds to an event that occurred to one of said plurality of contact entries (Jain discloses that the user inputs a search query, which the search suggested retrieval process 601 may check the user’s contacts in searching for a contact based on the user’s personal calendar and/or personal characterization of events) (Jain, para. 109).

Regarding claim 2, Jain discloses a method for managing an augmented contact list on a device comprising:
detecting with a software application a change in a device-hosted contact list of a device comprising a computer that implements programming instructions, said software application being installed or running on said device (Jain discloses that the contacts that are presented to the user through an application that contacts the system to retrieve contact information), enable the user to input contact information, or otherwise enable the user to manage contacts; the application can query social networks for additional information (ancillary information) associated with the user’s contacts) (Jain, para. 82);
identifying a type of change during an event and an associated contact entry of said device-hosted contact list from said change (Jain discloses that the system updates the content information based on changes to the contact information (i.e., changed phone number or email address), or based on changes in the relationship between the user and a given contact) (Jain, para. 72);
gathering ancillary information from said device within a timeframe of said change (Jain discloses that the search suggested retrieval process 601 may give a preference in searching through contacts that the user has been in communication with during a threshold period of time (i.e., within the last week, within the last month, etc.)) (Jain, para. 111);
storing said ancillary information in a record maintained by said software application separately from said device-hosted contact list, said ancillary information being associated with said associated contact entry by a pointer in said record (Jain discloses that the user inputs a search query from an interface of an electronic display of a mobile electronic device of the user, the system receives the search query and searches one or more databases or lists of contact information directed to the search query and the identified relationship between the user and the one or more contacts) (Jain, para. 16); and
providing a query accepting mechanism to a user in said software application for searching said ancillary information and returning an identity of said associated contact (Jain discloses that the server user the sent contact update requests as a way to auto-verify (query accept) the email address of the user is working and/or is being checked; a read request being acknowledged by the contact or by another method of auto-authentication of an email) (Jain, para. 156).

Regarding claim 3, Jain discloses a method for presenting contact information on a device comprising:
providing a device comprising a computer that implements programming instructions in an environment with correlative relation to at least one contact in a device-hosted contact list on said device comprising a plurality of contact entries (Jain discloses that the contacts of the user(s) are located in a geographical area of interest to the user (i.e., as entered in a search) or a geographic area visited by the user (i.e., may be determined by a geolocation device of the user)) (Jain, para. 74);
submitting a query for an ancillary information related to at least one of said plurality of contact entries in a software application which is separate from said device-hosted contact list (Jain discloses that the contacts that are presented to the user through an application that contacts the system to retrieve contact information), enable the user to input contact information, or otherwise enable the user to manage contacts; the application can query social networks for additional information (ancillary information) associated with the user’s contacts) (Jain, para. 82);
searching a record stored by said software application for said query, said record comprising a plurality of ancillary information associated with correlating contact entries by pointers (Jain discloses that the user inputs a search query from an interface of an electronic display of a mobile electronic device of the user, the system receives the search query and searches one or more databases or lists of contact information directed to the search query and the identified relationship between the user and the one or more contacts) (Jain, para. 16);
returning a listing of correlated contact entries where said ancillary information matches said query (Jain discloses that the system recognizes that the system recognizes that when a user is searching for a contact, the search results are based on the user’s contextual priority and/or user’s ranking of contacts) (Jain, para. 91); and
presenting to a user said listing of correlated contact entries with links to corresponding contact entries in said device-hosted contact list (Jain discloses that the provided contact information has linking information associated with that contact and the system will compare the contact information with the stored contact information) (Jain, para. 96);
wherein each of said ancillary information corresponds to an event that occurred to one of said plurality of contact entries (Jain discloses that the user inputs a search query, which the search suggested retrieval process 601 may check the user’s contacts in searching for a contact based on the user’s personal calendar and/or personal characterization of events) (Jain, para. 109).

Regarding claim 4, Jain discloses the method of claim 1, wherein said ancillary information is selected from the group consisting of a date, time, location or type of event (Jain discloses that the contact cards included information with respect to the given contact or information that is relevant to the user, meeting today card can display contacts with whom the user is attending a calendar event with attendees, event name, time, subject matter, and location) (Jain, para. 144).

Regarding claim 5, Jain discloses the method of claim 1, wherein said device is selected from the group consisting of a mobile phone, tablet computer and personal computer (Jain, para. 88).

Regarding claim 6, Jain discloses the method of claim 1, wherein said event is selected from the group consisting of a creation date/time/location and modification date/time/location (Jain discloses that the meeting care includes relevant information about an upcoming event with the time, location, and contacts involved with the event) (Jain, Fig. 28; para. 166).

Regarding claim 7, Jain discloses the method of claim 1, wherein said query comprises a sorting operation (Jain discloses that the system can estimate the tie strength of relationships between any two identities to use to sort or order contacts based on level of relationship) (Jain, para. 118).

Regarding claim 9, Jain discloses the method of claim 1, wherein said ancillary information comprises a location and is enhanced with more memorable location information (Jain discloses that the user inputs a search query, which the search suggested retrieval process 601 may check the user’s contacts in searching for a contact based on the user’s personal calendar and/or personal characterization of events, where the user can input the user’s own characterizations of locations, dates, or other factors) (Jain, para. 109-110).

Regarding claim 10, Jain discloses the method of claim 9 wherein said more memorable information comprises birthday, anniversary, a holiday, an academic achievement, a professional achievement and a social gathering (Jain discloses that the user’s manually inputs context information for the system to search suggested context (i.e., met at my favorite museum (social gathering))) (Jain, para. 110).

Regarding claim 11, Jain discloses the method of claim 1, wherein said software application is utilized directly or run actively in parallel with said device-hosted contact list (Jain discloses that the provided contact information has linking information associated with that contact and the system will compare the contact information with the stored contact information) (Jain, para. 96).

Regarding claim 12, Jain discloses the method of claim 1, wherein contact entries are presented to the user as a result of said device being brought into the same or a similar environment as that captured within said ancillary information for at least one of said contact entries (Jain discloses that the provided contact information has linking information associated with that contact and the system will compare the contact information with the stored contact information) (Jain, para. 96).

Regarding claim 13, Jain discloses the method of claim 1, wherein contact entries (Jain discloses that the contacts of the user(s) are located in a geographical area of interest to the user (i.e., as entered in a search) or a geographic area visited by the user (i.e., may be determined by a geolocation device of the user)) (Jain, para. 74).

Regarding claim 14, Jain discloses the method of claim 1, wherein contact entries are presented to the user as a result of said device being brought into the same or a similar environment as that captured within said ancillary information for at least one of said contact entries, said environment comprising an ongoing event (Jain discloses that the user inputs a search query, which the search suggested retrieval process 601 may check the user’s contacts in searching for a contact based on the user’s personal calendar and/or personal characterization of events) (Jain, para. 109).

Regarding claim 15, Jain discloses the method of claim 1, wherein said presenting to said user of said listing of correlated contact entries with links to corresponding contact entries in said device-hosted contact list adds additional ancillary information comprising the act of said presenting (Jain discloses that the application associates access tokens with the user’s social networking accounts to query the social networks for additional information associated with the user’s contacts) (Jain, para. 82).

Regarding claim 16, Jain discloses the method of claim 1, wherein interactions (Jain discloses that the user controls the interactions and notifications that s/he has with her contacts (i.e., implement rules for notifying her contacts that s/he is nearby)) (Jain, para. 136).

Regarding claim 17, Jain discloses the method of claim 1, wherein interactions with said user are performed by said software application while embedded in or performed within another software application that utilizes contact information retrieval selected from the group consisting of a text messaging application, a calendar application, a banking application, a social media application and file sharing application (Jain discloses that the user is presented with a menu bar with the ability to communicate with the contact, such as by phone, text message, email, or video conference (or video chat)) (Jain, Fig, 21A; para. 150).

Regarding claim 18, Jain discloses the method of claim 1, further comprising updating said device-hosted contact list with said ancillary information by the user utilizing said ancillary information (Jain discloses that the system updates the content information based on changes to the contact information (i.e., changed phone number or email address), or based on changes in the relationship between the user and a given contact) (Jain, para. 72).

Regarding claim 19, Jain discloses the method of claim 1, further comprising (Jain discloses that the user’s manually inputs context information for the system to search suggested context (i.e., met at my favorite museum (social gathering))) (Jain, para. 110).

Regarding claim 20, Jain discloses the method of claim 1, further comprising updating said device-hosted contact list with said ancillary information by the user utilizing said ancillary information to indicate a location for an event selected from the group consisting of a residence, a workplace, a social gathering, a landmark, a retail establishment, a public space and a private space (Jain discloses that the user’s manually inputs context information for the system to search suggested context (i.e., met at my favorite museum (social gathering))) (Jain, para. 110).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (2015/0205842, hereinafter Jain) as applied to claim 1 above, and further in view of Nadimi. (2015/0186406).

Regarding claim 8, Jain discloses the method of claim 1, but does not explicitly disclose wherein said ancillary information is collected during contact creation, contact augmentation, syncing or combinations thereof.
In analogous art, Nadimi teaches wherein said ancillary information is collected during contact creation, contact augmentation, syncing or combinations thereof (Nadimi discloses that the contact relationship data and personal contact data are received by each user and is synchronized with the database that is maintained by the server for each user) (Nadimi, para. 42).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Nadimi related to synchronizing information and to combine with Jain in order to increase the security of the level of contacts and having the most updated information accessible (Nadimi, para. 10, 28).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
02/19/2021